Citation Nr: 1621563	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for transverse myelitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968 as well as 2 years and 10 months of prior other service.  He also had a period of active duty for training (ACDUTRA) from June 6, 1982 to June 18, 1982 in the United States Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board video-conference hearing in February 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

As a final preliminary matter, the Board notes that his appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, transverse myelitis was incurred during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for a grant of service connection for transverse myelitis have been met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for transverse myelitis.  As the Board's decision to grant service connection for transverse myelitis herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his statements of record and at the Board hearing, the Veteran has reported that he began experiencing symptoms associated with transverse myelitis while on ACDUTRA from June 6, 1982 to June 18th, 1982.  His symptoms increased to the point where he could not walk by the time he made it home from ACDUTRA and then he was subsequently hospitalized and diagnosed with transverse myelitis within a few days of leaving ACDUTRA.  The Veteran's spouse has also testified that the Veteran was unable to walk by the time he got home from ACDUTRA.  The Veteran also submitted a May 2010 statement from a fellow service member that confirmed when he met the Veteran after ACDUTRA on June 18th, the Veteran was having trouble with his legs and feet that continued to get worse by the time he dropped the Veteran off at his home on June the 20th.  Currently, the Veteran reported that he still experienced mild symptoms in his left leg.  

A service pay record shows that the Veteran reported on June 6, 1982 for a period of active duty training in Chesapeake, Virginia and was detached from this training on June 18, 1982.  A December 1982 service personnel record shows that the Veteran was placed on temporary NPQ status (not physically qualified) due to active transverse myelitis on June 21, 1982, only three days after leaving ACDUTRA.  In December 1982, he was transferred back to full drill status.  Moreover, a December 1982 service examination for reevaluation purposes again showed that the Veteran had a history of transverse myelitis.  Likewise, a February 1987 Reserve service examination again showed a history of transverse myelitis in 1982 for which he was treated by Dr. Merren.  

Follow up statements from Dr. Merren indicated that he first treated the Veteran on June 23, 1982 for chronic transverse myelitis.  At that time, the Veteran had given a history of onset while on active duty with the Navy.  The condition stabilized, but the Veteran had an exacerbation of the problem in December 1992 and the examiner had been treating the Veteran since that time. 

In this case, the evidence of record shows that the Veteran was ordered to ACDUTRA from June 6, 1982 to June 18, 1982.  The Veteran and others have  consistently reported the presence of symptoms associated with his subsequently diagnosed transverse myelitis during this period of service, and he was temporarily disqualified for service due to this disability, effective three days after leaving that ACDUTRA period.  Moreover, Dr. Merren has indicated that when he began treating the Veteran just a few days later, the Veteran reported that his symptoms had begun while on ACDUTRA.  In sum, the lay and medical evidence of record satisfactorily show that the Veteran's transverse myelitis had its onset during a period of ACDUTRA.  Thus, the Board finds that service connection for transverse myelitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for transverse myelitis is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


